EXHIBIT 10.1
 
CONSULTING SERVICES AGREEMENT
 
THIS AGREEMENT dated the 15th day of January, 2014
 
BETWEEN:
 
Sunvault Energy Inc., a body corporate duly incorporated under the laws of the
state of Nevada and having its offices at 150 W Axton Road, Bellingham WA 98226
 
(the "Company")
 
AND:
 
Franzi Tschurtschenthaler an individual having his residence at 1402 Black
Mountain Crescent, Kelowna, BC, V1P 1P6
 
(the "Executive")
 
RECITALS
 
WHEREAS, the Executive is willing to provide his service to the Company upon the
terms and conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:
 
CONTRACT FOR SERVICES
 
1.1 The Company hereby engages Executive to be the Chief Technical Officer of
the Company and the Executive hereby agrees to supply his services as Chief
Technical Officer to the Company. The Executive shall perform all duties
incident to such position of Chief Technical Officer and other duties as may
reasonably be required from time to time by the Board of Directors.
 
1.2 In addition, during the term of this Agreement the Company may also request
that the Executive assume senior executive management roles with its associated
companies pursuant to the terms of agreements executed between its associated
companies.
 
LOCATION
 
2. The Executive shall perform his duties out of his offices at 1402 Black
Mountain Crescent, Kelowna, BC, V1P 1P6 but the Company may, in its discretion,
direct that the duties be provided on occasion in other locations maintained by
the Company, provided that any permanent relocation of the Executive the parties
agree to renegotiate the terms of this Agreement.
 
EXTENT OF SERVICE
 
3. The Executive shall, during the term of this contract, devote at least 40
hours per work week to the business of the Company, but may continue as a
director or consultant to any other company, firm, or individual that is not in
competition with the Company, so long as his association with such company, firm
or individual does not interfere with his attention to the Company's business.
 
FEES AND EXPENSES
 
4.1 In consideration the Executive providing services to the Company, the
Company shall pay to the Executive a fee, plus applicable taxes, in equal
semi-monthly instalments, at $10,000.00 USD per month. The commencement of the
40 hours per week and the full fee is commensurate with the Company receiving
adequate funding. Until that time the Executive may be called on from time to
time and for those intermittent services the Company will issue from treasury at
the end of each month common stock in the form of a treasury order for the
monthly services value determined amount of $3000.00 USD. The Company shall
reimburse the Executive directly for all reasonable, necessary and approved
travel and other expenses incurred by the Executive in connection with the
provision of services hereunder; however, for all such expenses the Executive
shall furnish statements and receipts. Any payments for change of control,
termination without cause do not come into effect until the Executive receives
full fee for full service.
 
 
1

--------------------------------------------------------------------------------

 
 
4.2 The Executive will be responsible for the payment of all withholdings for
Federal and Provincial income tax, Employment Insurance and Canada Pension Plan
that may be required in respect of the Executive and shall make and remit same
as and when required. The Executive shall indemnify and hold harmless the
Company and each of its officers and Directors from any liability in respect
thereof.
 
OPTIONS
 
5. In addition to the fees provided for in Section 4 and all other amounts
payable to the Executive hereunder, the Executive shall be entitled to
participate in other company incentive plans or employee incentive stock options
in respect of un-issued Common shares in the capital stock of the Company and
its associated companies, such options to be exercisable for a minimum period of
five years from the date of grant, a maximum vesting period of three (3) years
and with such other conditions as are determined by the Board of Directors of
each company and as are prescribed by the policies of the stock exchanges on
which the Common shares of the each company are listed.
 
ABSENCE
 
6. The Executive shall be entitled to temporarily cease providing the services
from time to time without any abatement or reduction of the fees payable herein,
provided that such decrease does not exceed:
 
(a) 4 weeks per year during the first year of the term of this Agreement; and
 
(b) 5 weeks per year thereafter.
 
While the Company shall endeavour to accommodate the Executive’s wishes with
respect to the timing of such absences, they shall be taken at such time as the
Company shall determine having regard to the requirements of the Company's
business.
 
CONFIDENTIAL INFORMATION
 
7. The Executive shall well and faithfully provide the service to the Company,
and use best efforts to promote the interest thereof and shall not disclose
(either during the term of this Agreement or at any time thereafter) the private
affairs of the Company or any trade secret of the Company, to any persons other
than the Directors of the Company and shall not use (either during the
continuance of this Agreement or at any time thereafter) for their own purposes,
or for any purposes other than those of the Company, any information their may
acquire with respect to the Company's affairs. The Executive further agrees to
execute such further and other agreements concerning the secrecy of the affairs
of the Company, as the Directors of the Company shall reasonably request.
Furthermore, without restricting the generality of the foregoing, the Executive
shall not either during the term of this Agreement or any time thereafter,
directly or indirectly divulge to any person, firm or corporation:
 
(a) any intellectual property, proprietary information, know-how, trade secrets,
processes, product specifications, new product information or methods of doing
business acquired in the course of providing the services hereunder;
 
(b) any information with respect of Company personnel or organization, or any of
the financial affairs or business plans of the Company; or
 
DISABILITY
 
8. If the Executive shall, at any time, by reason of illness or mental or
physical disability, be incapacitated from providing all or a material part of
the services required by of this Agreement, the Executive shall furnish the
Directors of the Company with medical evidence to prove such incapacity and
cause thereof, and thereupon the Executive shall be entitled to receive the fees
payable pursuant to Section 4 without abatement or reduction for a maximum
period of 180 days from the commencement of the disability. If the Executive is
unable to return to the performance of the services at the standard they were
performed prior to the incapacity, the Company may terminate the Agreement at
any time after the 180 days, by written notice.
 
9. This Agreement shall become effective on the 15th day of January, 2014, and
shall continue thereafter unless terminated upon mutual consent of the Executive
and the Company, or until termination by the Executive or the Company in
accordance with Sections 10 or 11, whichever is earlier.
 
 
2

--------------------------------------------------------------------------------

 
 
TERMINATION FOR CAUSE
 
10. Without prejudice to any remedy the Company may have against the Executive
for any breach or non-performance of this Agreement, the Company may terminate
this Agreement, subject to Section 16, for breach by the Executive at any time
effective immediately and without notice and without any payment for any
compensation either by way of anticipated earnings or damage of any kind to him
whatsoever, save and except in respect of fees payable to the date of such
termination. For the purposes of this paragraph, any one of the following events
shall constitute breach of this Agreement sufficient for termination, provided
however, that the following events shall not constitute the only reasons for
termination:
 
(a) guilty of any material dishonesty or gross neglect in the provision of the
services hereunder; or
 
(b) conviction of the Executive of any criminal offense, other than an offense
which in the reasonable opinion of the Company does not affect the Executive's
position as a representative of the Company; or
 
(c) bankruptcy of the Executive or making any arrangement or composition with
its creditors; or
 
(d) alcoholism or drug addiction of the Executive which impairs his ability to
provide the services required hereunder; or
 
(e) excessive and unreasonable absence of the Executive from the performance of
the services for any reason other than for absence or incapacity specifically
allowed hereunder.
 
TERMINATION WITHOUT CAUSE
 
11.1 The Executive shall be entitled to terminate this Agreement, at any time by
giving four (4) weeks notice in writing to the Board of Directors of the
Company.
 
11.2 The Company shall be entitled to terminate this Agreement at any time by
the Company upon giving the Executive notice in writing of such termination and
upon payment to the Executive of all fees and other amounts owing up to the date
of termination and a termination payment in an amount equal to the fees due
under Section 4.1 for a period of 18 months in full satisfaction of all claims
that the Executive may have against the Company.
 
11.3 In the event of a change in control of the Company and for a period of 12
months after the closing of a change in control transaction, the Company shall
be entitled to terminate this Agreement upon giving the Executive notice in
writing of such termination and upon payment to the Executive of all fees and
other amounts owing up to the date of termination and a termination payment in
an amount equal to the fees due under Section 4.1 for a period of 18 months in
full satisfaction of all claims that the Executive may have against the Company.
For a period of 12 months following the change in control of the Company, at the
option of the Executive, the Executive may terminate the Agreement upon giving
notice to the Company and the Company will pay to the Executive all fees and
other amounts owing up to the date of termination and a termination payment in
an amount equal to the fees due under Section 4.1 for a period of 18 months in
full satisfaction of all claims that the Executive may have against the Company.
 
INDEMNITY AND RESIGNATION
 
12.1 The Company hereby indemnifies the Executive, his heirs, executors,
administrators and personal representatives (collectively, the "Indemnitees") to
the maximum extent of the law and the Company's certificate of incorporation.
 
12.2 The Company hereby indemnifies the Indemnities and save the Indemnitees
harmless against all cost, charges and expenses actually and reasonably incurred
by the Indemnitees in law, in equity or under any statute or regulation in
connection with any civil, criminal or administrative claim, action, proceeding
or investigation to which the Indemnitees are made a party or in which they are
otherwise involved as a witness or other participant by reason of the Executive
being or having been an officer of the Company or its affiliated or associated
companies, including any action brought by the Company or affiliated companies,
if:
 
(a) the Executive acted honestly and in good faith with a view to the best
interests of the Company or affiliated companies; and
 
 
3

--------------------------------------------------------------------------------

 
 
(b) in the case of a criminal or administrative claim, action, proceeding or
investigation, the Executive had reasonable grounds for believing that his
conduct was lawful.
 
12.3 The Executive hereby jointly and severally indemnifies the Company and its
affiliated or associated companies (the "Group"), its officers, Directors and
agents and save the Group harmless against all cost, charges and expenses
actually and reasonably incurred by the Group in law, in equity or under any
statute or regulation in connection with any civil, criminal or administrative
claim, action, proceeding or investigation to which the Group are made a party
or in which they are otherwise involved as a witness or other participant by
reason of the Executive:
 
(a) having breached a non-competition agreement;
 
(b) having used or having caused, permitted, or acquiesce in the use by the
Group of proprietary or confidential business information or intellectual
property of a third party or third parties in contravention of any law or
agreement to which the Executive, or the Group is subject or to which any is a
party or by which any is bound;
 
(c) having an undisclosed conflict of interest; or
 
(d) having breached any term of this Agreement, or in the case of the Executive,
having breached his fiduciary duty to the Company.
 
12.4 Without limiting. the generality of Section 12.2 and 12.3, the costs,
charges and expenses against which the Group and the Executive will indemnify
each other include:
 
(a) any and all fees, costs and expenses actually and reasonably incurred by the
defending party in investigating, preparing for, defending against, providing
evidence in, producing documents or taking any other action in connection with
any commenced or threaten action, proceeding or investigation, including
reasonable legal fees and disbursements, travel and lodging costs;
 
(b) any amounts reasonably paid in settlement of any action, proceeding or
investigation;
 
(c) any amounts paid to satisfy a judgment or penalty, including interest and
costs; and
 
(d) all costs, charges and expenses reasonably incurred by the defending party
in establishing their right to be indemnified pursuant to this Agreement.
 
12.5 If the Indemnitees, the Group or any of them are required to include in
their income, or in the income of the estate of the Executive, any payment made
under this Section 12 for the purpose of determining income tax payable by the
Indemnitees or the Group or any of them or the estate, the Company shall pay an
amount by way of indemnity that will fully indemnify the Indemnitees or estate
for the amount of all liabilities described in Section 12.2 and all income taxes
payable as a result of the receipt of the indemnity payment and the Executive
shall pay an amount by way of indemnity that will fully indemnify the Group for
the amount of all liabilities described in Section 12.3 and all income taxes
payable as a result of the receipt of the indemnity payment.
 
12.6 Any failure by the Executive in his capacity as an officer of the Company
to comply with the provisions of the Act or of the Articles of Incorporation or
Bylaws of the Company will not invalidate any indemnity to which he is entitled
under this Agreement.
 
12.7 When practical, the Company will apply for an appropriate level of
directors’ and officers’ liability insurance in support of the indemnity given
herein.
 
12.8 Upon the termination of this Agreement, the Executive will tender to the
Company his resignation as an officer and or Director of the Company or any
affiliate of the Company.
 
NON-COMPETITION
 
13.1 For a period of 12 months following the termination of this Agreement, for
any reason whatsoever, the Executive shall not become employed by, or enter into
a contract of service or for service or be involved with or assist in any way,
whether directly or indirectly, with any company, person or other entity which
competes directly with the Company unless waived by the board of directors.
 
 
4

--------------------------------------------------------------------------------

 
 
13.2 The Executive acknowledges and agrees that there can be no geographical
limit to his covenant not to compete directly due to the nature of the business
of the Company, the market for the Company's products, services and the
technologies with which the Company is involved.
 
13.3 The parties to this Agreement recognize that a breach by the Executive of
any of the covenants herein contained would result in damages to the Company and
that the Company cannot be adequately compensated for such damages by monetary
award. Accordingly, the Executive agrees that in the event of any such breach,
in addition to all other remedies available to the Company at law or in equity,
the Company shall be entitled as a matter of right to apply to a court of
competent equitable jurisdiction for such relief by way of restraining order,
injunction, decree or otherwise, as may be appropriate to ensure compliance with
the provisions of this Agreement.
 
13.4 The Executive will execute the Company's standard non-competition agreement
as required by all senior executive staff.
 
OWNERSHIP AND USE OF WORK PRODUCTS
 
14.1 The Executive agree that any work product produced by the Executive in
furtherance of the business of the Company either developed solely by the
Executive or jointly with any other party will be the sole and exclusive
property of the Company.
 
14.2 The Company acknowledges that general knowledge and experience including
general techniques, concepts, methods and formulae not developed for the
Company's specific application or work gained by the Executive prior to or in
the course of his association with the Company, may be used by the Executive at
any time prior to, during or subsequent to his association with the Company,
unless a specific agreement to the contrary is entered into by the Executive and
the Company, as long as the Executive is not in breach of his covenants of
non-competition contained herein.
 
14.3 This Agreement does not apply to general techniques, formulae, concepts or
method for which no equipment, supplies, facility or other resources or trade
secret information of the Company was used and which was developed entirely on
the Executive's own time unless such general techniques, formulae, concepts or
method relates directly to the actual or specifically targeted business of the
Company.
 
14.4 At any and all times, either during the term of this Agreement or after
termination hereof, the Executive will promptly, on the request of the Company,
perform all such reasonable acts and execute and deliver all such documents that
may be necessary to vest in the Company the entire right, title and interest in
and to any such work products determined, by the Company, to be the exclusive
property of the Company. Should any such services be rendered after termination
of this Agreement, a reasonable fee, mutually agreed upon by the Executive and
the Company will be paid to the Executive on a per diem basis in addition to
reasonable traveling and accommodation expenses incurred as a result of
rendering such services.
 
14.5 The Executive will execute the Company's standard invention assignment
agreement as required by all senior executive staff.
 
RETURN OF PROPERTY
 
15.1 In the event of termination of this Agreement, the Executive agree to
return to the Company any property, which may be in the possession or control of
the Executive.
 
15.2 The Executive will execute the Company's standard non-solicitation
agreement as required by all senior executive staff.
 
 
5

--------------------------------------------------------------------------------

 
 
NOTICE
 
16. Any notice or other communication (each a "Communication") to be given in
connection with this Agreement shall be given in writing and will be given by
personal delivery addressed as follows:
 
TO: Sunvault Energy Inc. - 150 W Axton Road, Bellingham WA 98226 Attention:
President & CEO
 
TO: Franzi Tschurtschenthaler - 1402 Black Mountain Crescent, Kelowna, BC, V1P
1P6
 
or at such other address as shall have been designated by Communication by
either party to the other. Any Communication shall be conclusively deemed to
have been received on the date of delivery. If the party giving any
Communication knows or ought reasonably to know of any actual or threatened
interruptions of the mails, any such Communication shall not be sent by mail but
shall be given by personal delivery.
 
ENTIRE AGREEMENT
 
17. This Agreement constitutes and expresses the whole agreement of the parties
hereto with reference to the services of the Executive by the Company, and with
reference to any of the matters or things herein provided for, or hereinbefore
discussed or mentioned with reference to such services; all promises,
representations, and understandings relative thereto being merged herein.
 
AMENDMENTS AND WAIVERS
 
18. No amendment of this Agreement shall be valid or binding unless set forth in
writing and duly executed by all parties hereto. No waiver or any breach of any
provision of this Agreement shall be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided in the written waiver, shall be limited to the specific breach waived.
 
BENEFIT OF AGREEMENT
 
19. The provisions of this Agreement shall enure to the benefit of and be
binding upon the legal personal representatives of the Executive and the
Company.
 
SEVERABILITY
 
20. If any provision of this Agreement is deemed to be void or unenforceable, in
whole or in part, it shall not be deemed to affect or impair the validity of any
other provision of this Agreement, and each and every section, subsection and
provision of this Agreement is hereby declared and agreed to be severable from
each other and every other section, subsection or provision hereof and to
constitute separate and distinct covenants. the Executive hereby agree that all
restrictions herein are reasonable and valid.
 
JURISDICTION
 
21. This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia. The Company, the Executive hereby
irrevocably consent to the jurisdiction of the courts of the Province of British
Columbia.
 
COPY OF AGREEMENT
 
22. The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Company.
 
NUMBER AND GENDER
 
23. Wherever the singular is used in this Agreement it is deemed to include the
plural and wherever the masculine is used it is deemed to include the feminine
or body politic or corporate where the context or the parties so require.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written:
 
 
Sunvault Energy Inc.
 
 
Authorized Signatory
 
Franzi Tschurtschenthaler
 
 
Signature




In the presence of:
 
----------------------------------------------------
Witness
 
----------------------------------------------------
Name
 
----------------------------------------------------
Address

 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------